Citation Nr: 0927764	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  05-35 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for osteoarthritis of 
all major joints.

3.  Entitlement to service connection for a bilateral hand 
disability, to include Raynaud's Syndrome.

4.  Entitlement to service connection for left shoulder 
disability.

5.  Entitlement to service connection for pinched ulnar nerve 
of the right elbow.

6.  Entitlement to service connection for a left toe 
disability.

7.  Entitlement to service connection for a right wrist 
disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1992 to July 1992 
and from February 2003 to May 2004 with service in Kuwait and 
Iraq from April 2003 to July 2003.  In between his active 
periods of duty, the Veteran served in the Army National 
Guard.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Buffalo, 
New York Department of Veterans' Affairs (VA) Regional Office 
(RO).  The case has since been transferred to the Providence, 
Rhode Island VARO.

This case was remanded by the Board in January 2008 for 
further development. 

The Board notes that the issues of service connection for a 
low back disability and gastroesophageal reflux disease 
(GERD) were granted by a February 2009 rating decision.  
Therefore, the Board finds that as these issues was granted 
in full, they are not in appellate status before the Board 
and need not be addressed further.

The issues of service connection for osteoarthritis of all 
major joints, a bilateral hand disability, to include 
Raynaud's Syndrome, a left shoulder disability and a pinched 
ulnar nerve are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
reflects that the Veteran's right ear hearing loss did not 
originate in service, was not aggravated by active service 
and was not related to any incident during active service.

2.  The Veteran is not currently diagnosed with a left toe 
disability or right wrist disability.


CONCLUSION OF LAW

Right ear hearing loss, a left toe disability and a right 
wrist disability were not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1131, 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

The Veteran was provided notice of the VCAA in January 2006.  
An additional VCAA letter was sent in January 2008.  The VCAA 
letters indicated the types of information and evidence 
necessary to substantiate the claim, and the division of 
responsibility between the Veteran and VA for obtaining that 
evidence, including the information needed to obtain lay 
evidence and both private and VA medical treatment records.  
Thereafter, the Veteran received additional notice in March 
2006 and January 2008, pertaining to the downstream 
disability rating and effective date elements of his claims, 
with subsequent re-adjudication in a February 2009 
Supplemental Statement of the Case.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006); see also Mayfield and Pelegrini, both 
supra.

All relevant evidence necessary for an equitable resolution 
of the issues on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, service personnel records, private medical 
records, VA outpatient treatment reports, a VA examination 
and statements from the Veteran and his representative.  The 
Veteran has not indicated that he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication that there exists any additional evidence that has 
a bearing on this case that has not been obtained.  The 
Veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2008).



Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection will also be presumed for certain chronic 
diseases, including hearing loss, if manifested to a 
compensable degree within one year after discharge from 
service. 38 U.S.C.A. § 1112; 38 C.F.R §§ 3.307, 3.309.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. § 1113.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2008).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2008).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, then it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule will not be 
applicable.  Ortiz, 274 F.3d at 1365.

With regard to VA examinations, the Board notes that the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
See Powell v, West, 13 Vet. App. 31, 35 (1999).

Analysis

The Veteran contends that his current right ear hearing loss, 
left toe disability and right wrist disability are related to 
his active service.  The Board notes that the Veteran argues 
that his disabilities are related to his service in the 
Persian Gulf.  The Board notes that the Veteran symptoms have 
all been associated with a known diagnosis and, as such, are 
not qualifying chronic disability for the purposes of 
38 C.F.R. § 3.317 and will be addressed on the basis of 
direct service connection.

Service treatment reports contain several audiological 
examinations showing clinical findings which did reflect that 
the Veteran had a right ear hearing loss disability within 
the meaning of 38 C.F.R. § 3.385.  A February 2003 audiology 
report noted that the Veteran was routinely noise exposed.  
Service treatment reports reflect that the Veteran was 
treated for a history of a right wrist sprain, complaints of 
right wrist pain and right wrist carpel tunnel syndrome.  
Service treatment reports also reflect that the Veteran was 
treated for a left toe contusion in August 1993, while he was 
not reported to be on active duty.  A September 1993 
Statement of Medical Examination and Duty Status noted that 
the Veteran sustained a contusion of the left toe while in 
the line of duty. 

VA outpatient treatment reports from August 2004 to August 
2005 and private medical records from August 2008 to November 
2008 are absent of any findings of right ear hearing loss, a 
left toe contusion and a right wrist disability.

In an April 2004 VA examination, the Veteran reported having 
hearing loss in the right ear, a history of injury to his 
left great toe in 1997 and occasionally having some right 
wrist pain and numbness.  The examiner did not find any 
physical impairment of the left great toe and could not 
ascribe any physical diagnosis or attribute any physical 
impairment to the right wrist complaints.  The examiner also 
found that the Veteran had a normal examination of the right 
ear and noted an April 2004 audiological evaluation which 
revealed moderate sensorineural hearing loss of the right ear 
at 4000 Hertz only. 

In a November 2008 VA examination, the Veteran reported 
exposure to loud noise while in Iraq from February 2003 to 
May 2004 from weapon fire.  He also reported exposure to loud 
noise from heavy vehicles, generators and while on the firing 
range during his 12 years of service.  The Veteran reportedly 
wore ear protection while on the firing range.  He denied 
occupational and recreational noise exposure.  Audiometric 
testing revealed that the hearing threshold levels in 
decibels in the right ear were 15, 5, 5, 5 and 50 at 500, 
1000, 2000, 3000 and 4000 Hertz respectively.  Pure tone 
average was 16.25 in the right ear.  Maryland CNC speech 
recognition score was 100 percent in the right ear.  The 
Veteran was diagnosed with unilateral moderate high frequency 
sensorineural hearing loss of the right ear at 4000 Hertz 
with notch configuration.  The examiner concluded that it was 
less likely than not that the Veteran's right ear 
sensorineural hearing loss was aggravated by his military 
service.  The examiner based his rationale on the Veteran's 
reported history, audiometric data, clinical experience, 
expertise, and the written fact that the Veteran had hearing 
loss in the right ear at the time he entered service in 1992.  

After a careful review of the record, the Board concludes 
that entitlement to service connection for right ear hearing 
loss, a left toe disability and a right wrist disability is 
not warranted.  

While the Board finds that service treatment reports reflect 
that the Veteran had right ear hearing loss in service, noted 
on the entrance examination and in later service treatment 
reports, and currently has a diagnosis of right ear hearing 
loss, there is no medical evidence of a nexus relating his 
currently diagnosed right ear hearing loss to active service.  
In this regard, the Board notes that the November 2008 VA 
examiner concluded, based on a review of the record and the 
Veteran's reported history, that it was less likely than not 
that the Veteran's right ear sensorineural hearing loss was 
aggravated by his military service.  Thus, the claim for 
service connection for hearing loss of the right ear is 
denied.

With respect to the Veteran's claims for service connection 
for a left toe disability and a right wrist disability, the 
Board finds that there is no current medical diagnosis of 
these disabilities.  As noted above, Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. §§ 1110, 1131; see also Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1131, as 
well as other relevant statutes, only permitted payment for 
disabilities existing on and after the date of application 
for such disorders.  The Federal Circuit observed that the 
structure of these statutes "provided strong evidence of 
congressional intent to restrict compensation to only 
presently existing conditions," and VA's interpretation of 
the law requiring a present disability for a grant of service 
connection was consistent with the statutory scheme.  
Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998) (holding VA's interpretation of the 
provisions of 38 U.S.C.A § 1110 to require evidence of a 
present disability to be consistent with congressional 
intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the 
law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident 
has resulted in a disability).  Simply put, in the absence of 
proof of present disability there can be no valid claim.  

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).  


ORDER

Service connection for right ear hearing loss is denied.

Service connection for a left toe disability is denied.

Service connection for a right wrist disability is denied.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claims for 
service connection for osteoarthritis of all major joints, a 
bilateral hand disability, to include Raynaud's Syndrome, a 
left shoulder disability and a pinched ulnar nerve of the 
right elbow.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159 (2008).  

Service treatment reports reflect that the Veteran was 
treated for several disabilities in service including: severe 
tendonitis in the bilateral shoulders; bilateral shoulder 
impingement and pain; pain with abduction of the right and 
left upper arm; tenderness on palpation of the rotator cuff; 
tendonitis of the shoulders; rotator cuff tendonitis; 
inflammatory osteoarthritis of the hand; right hand pain and 
swelling of the third digit; right hand pain with first and 
second digit numbness; Raynaud's Syndrome/phenomenon; 
generalized osteoarthritis, multiple arthralgias; possible 
arthritis; multiple joint arthralgias; degenerative uptake in 
bilateral shoulders, sternoclavicular joints and bilateral 
knees; multiple joint tenderness; mild to moderate 
compressive neuropathy of the right ulnar motor nerve across 
the elbow; and right ulnar neuralgia.

In an April 2004 VA examination, the Veteran reported a 
history of bilateral shoulder pain and intermittent 
tendonitis.  The examiner found that the Veteran's symptoms 
were consistent with a rotator cuff irritation/tear and 
believed that was the diagnosis of the left shoulder 
disability.  The Veteran also reported having Raynaud's 
phenomenon in both hands.  The examiner found Raynaud's 
phenomenon to be quiescent on the day of the examination but 
noted that when it got to be 30 degrees, the Veteran had a 
blanching of the pinky finger with pain and this condition 
gave the Veteran a minimal amount of physical impairment.  
The Veteran reported having osteoarthritis of the major 
joints.  In reviewing a March 2004 Nuclear Medicine Total 
Body Scan, examiner found that the findings of this report 
were inconsistent with osteoarthritis and thought the Veteran 
was misdiagnosed.  The examiner found that he could not do an 
evaluation because of a hotspot on a bone scan without 
symptomatology and therefore he did not examine every single 
joint in the Veteran's body.  He also concluded that he could 
not give a diagnosis or etiology for the hotspots on the 
scintigraphic scan, however, he did note that "this was a 
common area for the increased uptake."  Finally, with regard 
to the Veteran's reports of having been diagnosed with a 
pinched ulnar nerve of the right elbow, the examiner found 
that it seemed like the Veteran had a positive 
electromyograph (EMG) of the right ulnar nerve but with no 
related symptomatology and no physical impairment.

VA outpatient treatment reports from August 2004 to August 
2005 reflect that the Veteran was diagnosed with bilateral 
shoulder pain and impingement, Raynaud's phenomenon of the 
right hand and chronic arthralgias.  The Veteran also 
reported in October 2004 that he had been diagnosed with 
Raynaud's phenomenon, degenerative joint disease and a right 
pinched ulna nerve since his military service. 

As there is medical evidence of treatment in service for 
osteoarthritis of all major joints, a bilateral hand 
disability, to include Raynaud's Syndrome, a left shoulder 
disability and a pinched ulnar nerve of the right elbow, 
medical evidence of a current diagnosis of osteoarthritis of 
all major joints, a bilateral hand disability, to include 
Raynaud's Syndrome, a left shoulder disability and a pinched 
ulnar nerve of the right elbow and lay evidence of a 
continuity of symptoms since active service, a VA examination 
is necessary to obtain an opinion as to whether the Veteran's 
current osteoarthritis of all major joints, bilateral hand 
disability, to include Raynaud's Syndrome, left shoulder 
disability and pinched ulnar nerve of the right elbow, were 
related to or aggravated by his active service.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran 
for a VA examination by an appropriate 
specialist to determine the current nature 
and etiology of his current disabilities 
including:  (1) osteoarthritis of all 
major joints; (2) a bilateral hand 
disability, to include Raynaud's Syndrome; 
(3) a left shoulder disability; and (4) a 
pinched ulnar nerve of the right elbow.  
The claims folder must be made available 
to and reviewed by the examiner in 
connection with the examination, to 
include a review of the service treatment 
reports and a copy of this remand.  

All tests deemed necessary should be 
conducted, to include any necessary 
neurological testing for the Veteran's 
claimed bilateral hand and ulnar nerve 
disabilities.  

The examiner should provide a diagnosis 
for any disorders found.  

The examiner should also express an 
opinion as to whether it is more likely, 
less likely, or at least as likely as not 
that any currently diagnosed 
osteoarthritis of all major joints, 
bilateral hand disability, to include 
Raynaud's Syndrome, left shoulder 
disability and pinched ulnar nerve of the 
right elbow is related to or was 
aggravated by the Veteran's active 
service.  A complete rationale for any 
opinions should be provided.

2.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  The 
claims for service connection should be 
adjudicated.  If the benefits sought on 
appeal remain denied, the Veteran and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The case should then be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


